MoOLELLAN, C. J.
'The issue in this- case is whether W. I-I. Williams had paid the purchase money due the estate of Thomas L. Williams, Sr., deceased, to Bass, the administrator of said estate. Bass having died before a final settlement of said estate, the testimony of W. H. Williams, who is interested in the result of this suit, to the effect that he had made payment to Bass, as such administrator, was properly excluded by the chancellor.
The decree of the chancery court, rendered more than ten years before this suit was instituted, declaring a vendor’s lien on this land in favor of Bass, the administrator, and against W. H. Williams, and ordering a sale thereof to pay balance of purchase money, the amount of which is ascertained in the decree, but *335which does not adjudge personal liability upon Williams, nor order execution, does not come within the terms of section 1930 of the Code, and no presumption of the payment of the purchase money arises from the fact that no execution has ever issued on that decree, or from the fact that the bill in that case was dismissed by the complainant two or three years after the decree was rendered. These facts may have some evidential value as tending to show payment of the purchase money; but they do not raise the legal presumption of payment referred to.in said section.
But even if this decree were within the provisions of section 1930, and, therefore, forms the statutory bask for the prima facie presumption of payment there provided for, or assuming it not to be within the terms; of that section, but still to afford ground for an inference of fact that the purchase money had been paid, the competent testimony in the case is sufficient to overturn such presumption and to cut away the ground of such inference"of fact', and to show that the purchase, money lias- never been paid by W. H Williams or .at all. We deem it unnecessary to go into a discussion of the evidence. The most that can be said of it favorably to complainant is .that Williams and Bass agreed that the balance of purchase money due the estate of Thomas L. Williams, Sr., deceased, from W. H. Williams should be taken by Bass out of W. H.’s interest in another estate of which Bass was also administrator, and the evidence is clear that Bass did not receive such balance for Williams from such other estate, and so informed Williams. Add to this that Williams often admitted owing such balance of purchase money to the estate of Thomas L. Williams, Sr., deceased, long after the bill in the chancery court was dismissed, and we have no difficulty in concurring with the judge of the city court in his conclusion that Williams still owes a balance of purchase money, and in affirming his decree denying relief and dismissing the bill.
Affirmed.